Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  3/31/2021. The instant application has claims 1-20 pending. The system, method and medium for the verifying of user associated with enterprise using an set of parameters and machine learning. There a total of 20 claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 3/31/2021 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 3/31/2021  is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially similar” in claim 1 and 19-20 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b), III, D below with underline for emphasis.

Claims 2-18 are rejected by virtue of dependency.

2173.05(b)    Relative Terminology [R-08.2017]
III.    APPROXIMATIONS
A.    "About" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.    "Essentially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The phrase "a silicon dioxide source that is essentially free of alkali metal" was held to be definite because the specification contained guidelines and examples that were considered sufficient to enable a person of ordinary skill in the art to draw a line between unavoidable impurities in starting materials and essential ingredients. In re Marosi, 710 F.2d 799, 218 USPQ 289 (CCPA 1983). The court further observed that it would be impractical to require applicants to specify a particular number as a cutoff between their invention and the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

C.    "Similar" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "similar" in the preamble of a claim that was directed to a nozzle "for high-pressure cleaning units or similar apparatus" was held to be indefinite since it was not clear what applicant intended to cover by the recitation "similar" apparatus. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim in a design patent application which read: "The ornamental design for a feed bunk or similar structure as shown and described." was held to be indefinite because it was unclear from the specification what applicant intended to cover by the recitation of "similar structure." Ex parte Pappas, 23 USPQ2d 1636 (Bd. Pat. App. & Inter. 1992).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

E.    "Type" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recite in an detailed and narrow manner of using verification flow for  first set of context parameters and second set of context parameters associated with first enterprise; an third set of context parameters being associated with second enterprise being verified. Specifically, the claims “determining a first verification flow associated with the first enterprise, the first verification flow comprising a first set of the plurality of context parameters and a first set of the plurality of verification parameters; determining a second verification flow associated with the first enterprise, the second verification flow comprising a second set of the plurality of context parameters and a second set of the plurality of verification parameters; determining a third verification flow associated with the second enterprise, the third verification flow comprising a third set of the plurality of context parameters and a third set of the plurality of verification parameters; receiving a request from a user to interact with the first enterprise; determining a plurality of request context parameters of the request; - 43 -determining whether the plurality of request context parameters substantially matches the first set of the plurality of context parameters; responsive to determining the plurality of request context parameters substantially matches the first set of the plurality of context parameters: verifying the identity of the user using the first set of the plurality of verification parameters; and responsive to determining the plurality of request context parameters substantially matches the second set of the plurality of context parameters: verifying the identity of the user using the second set of the plurality of verification parameters”
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is A Study on Access Control Model for Context-Aware Workﬂow to Park, which discloses the workflow based context aware system for permission and access-control for data transfer across organizations see § Workflow-aware Context-Role Based Access Control Model & Fig. 3 item Context Interference Engine & Policy Manager & Access Control Engine . However, Park does not disclose “determining a first verification flow associated with the first enterprise, the first verification flow comprising a first set of the plurality of context parameters and a first set of the plurality of verification parameters; determining a second verification flow associated with the first enterprise, the second verification flow comprising a second set of the plurality of context parameters and a second set of the plurality of verification parameters; determining a third verification flow associated with the second enterprise, the third verification flow comprising a third set of the plurality of context parameters and a third set of the plurality of verification parameters; receiving a request from a user to interact with the first enterprise; determining a plurality of request context parameters of the request; - 43 -determining whether the plurality of request context parameters substantially matches the first set of the plurality of context parameters; responsive to determining the plurality of request context parameters substantially matches the first set of the plurality of context parameters: verifying the identity of the user using the first set of the plurality of verification parameters; and responsive to determining the plurality of request context parameters substantially matches the second set of the plurality of context parameters: verifying the identity of the user using the second set of the plurality of verification parameters”


The next closest prior art found is Access Control Mechanisms 
for Inter-Organizational Workflow to Kang, which discloses the inter-organizational workflow and permissions being set for access to resources see Fig. 5 & § 2. An Inter-Organizational Workflow Management System. However, Kang does not disclose “determining a first verification flow associated with the first enterprise, the first verification flow comprising a first set of the plurality of context parameters and a first set of the plurality of verification parameters; determining a second verification flow associated with the first enterprise, the second verification flow comprising a second set of the plurality of context parameters and a second set of the plurality of verification parameters; determining a third verification flow associated with the second enterprise, the third verification flow comprising a third set of the plurality of context parameters and a third set of the plurality of verification parameters; receiving a request from a user to interact with the first enterprise; determining a plurality of request context parameters of the request; - 43 -determining whether the plurality of request context parameters substantially matches the first set of the plurality of context parameters; responsive to determining the plurality of request context parameters substantially matches the first set of the plurality of context parameters: verifying the identity of the user using the first set of the plurality of verification parameters; and responsive to determining the plurality of request context parameters substantially matches the second set of the plurality of context parameters: verifying the identity of the user using the second set of the plurality of verification parameters”

The next closest prior art found is US Patent Pub 2020/0184049 to Toth, which discloses the client behavioral parameters being captured for accessing secured resources see Fig. 5 & Par. 0061. However, Toth does not disclose “determining a first verification flow associated with the first enterprise, the first verification flow comprising a first set of the plurality of context parameters and a first set of the plurality of verification parameters; determining a second verification flow associated with the first enterprise, the second verification flow comprising a second set of the plurality of context parameters and a second set of the plurality of verification parameters; determining a third verification flow associated with the second enterprise, the third verification flow comprising a third set of the plurality of context parameters and a third set of the plurality of verification parameters; receiving a request from a user to interact with the first enterprise; determining a plurality of request context parameters of the request; - 43 -determining whether the plurality of request context parameters substantially matches the first set of the plurality of context parameters; responsive to determining the plurality of request context parameters substantially matches the first set of the plurality of context parameters: verifying the identity of the user using the first set of the plurality of verification parameters; and responsive to determining the plurality of request context parameters substantially matches the second set of the plurality of context parameters: verifying the identity of the user using the second set of the plurality of verification parameters”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov